Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered April 21, 2006. The order, insofar as appealed from, upon reargument, granted the motion of defendants Buffalo Municipal Housing Authority, Elaine Garbe, supervisor, Buffalo Municipal Housing Authority, and Jeri Giwa, case manager, Buffalo Municipal Housing Authority, to dismiss the complaint against them.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law with costs, the motion to dismiss the complaint is denied, and the complaint against defendants Buffalo Municipal Housing Authority, Elaine Garbe, supervisor, Buffalo Municipal Housing Authority, and Jeri Giwa, case manager, Buffalo Municipal Housing Authority, is reinstated.
Memorandum: Supreme Court granted the motion of defendants-respondents (defendants) for leave to reargue their prior motion to dismiss the complaint against them, and upon reargument, granted the prior motion. Plaintiff, as limited by his brief, contends on appeal that the court erred in granting the motion to dismiss the complaint against defendants. We reverse the order insofar as appealed from, deny the motion to dismiss the complaint and reinstate the complaint against defendants, for the same reasons stated in our decision in Britt v Buffalo Mun. Hous. Auth. (43 AD3d 1443 [2007]). Present— Scudder, P.J., Hurlbutt, Lunn, Fahey and Pine, JJ.